
	
		II
		111th CONGRESS
		1st Session
		S. 458
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2009
			Mr. Grassley (for
			 himself, Mr. Durbin,
			 Mr. Leahy, Mr.
			 Specter, and Mr. Whitehouse)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the False Claims Act.
	
	
		1.Short titleThis Act may be cited as the
			 False Claims Act Clarification Act of
			 2009.
		2.False claims
			 generallySection 3729 of
			 title 31, United States Code, is amended—
			(1)by striking subsection (a) and inserting
			 the following:
				
					(a)Liability
				for certain acts
						(1)In
				generalSubject to paragraph (2), any person who—
							(A)knowingly
				presents, or causes to be presented, a false or fraudulent claim for payment or
				approval;
							(B)knowingly
				makes, uses, or causes to be made or used, a false record or statement to get a
				false or fraudulent claim paid or approved;
							(C)conspires to
				commit a violation of subparagraph (A), (B), (D), (E), (F), or (G) or otherwise
				to get a false or fraudulent claim paid or approved;
							(D)has
				possession, custody, or control of property or money used, or to be used, by
				the Government and knowingly delivers, or causes to be delivered, less than all
				of that money or property;
							(E)is authorized
				to make or deliver a document certifying receipt of property used, or to be
				used, by the Government and, intending to defraud the Government, makes or
				delivers the receipt without completely knowing that the information on the
				receipt is true;
							(F)knowingly
				buys, or receives as a pledge of an obligation or debt, public property from an
				officer or employee of the Government, or a member of the Armed Forces, who
				lawfully may not sell or pledge the property; or
							(G)knowingly
				makes, uses, or causes to be made or used, a false record or statement to
				conceal, avoid, or decrease an obligation to pay or transmit money or property
				to the Government, or knowingly conceals, avoids, or decreases an obligation to
				pay or transmit money or property to the Government,
							is liable
				to the United States Government for a civil penalty of not less than $5,000 and
				not more than $10,000, as adjusted by the Federal Civil Penalties Inflation
				Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104–410), plus 3 times
				the amount of damages which the Government sustains because of the act of that
				person.(2)Reduced
				damagesIf the court finds that—
							(A)the person
				committing the violation of this subsection furnished officials of the United
				States responsible for investigating false claims violations with all
				information known to such person about the violation within 30 days after the
				date on which the defendant first obtained the information;
							(B)such person
				fully cooperated with any Government investigation of such violation;
				and
							(C)at the time
				such person furnished the United States with the information about the
				violation, no criminal prosecution, civil action, or administrative action had
				commenced under this title with respect to such violation, and the person did
				not have actual knowledge of the existence of an investigation into such
				violation,
							the court
				may assess not less than 2 times the amount of damages which the Government
				sustains because of the act of that person.(3)Costs of
				civil actionsA person violating this subsection shall also be
				liable to the United States Government for the costs of a civil action brought
				to recover any such penalty or
				damages.
						;
			(2)by striking
			 subsections (b) and (c) and inserting the following:
				
					(b)DefinitionsFor
				purposes of this section—
						(1)the terms
				knowing and knowingly mean that a person, with
				respect to information—
							(A)has actual
				knowledge of the information;
							(B)acts in
				deliberate ignorance of the truth or falsity of the information; or
							(C)acts in
				reckless disregard of the truth or falsity of the information,
							and no
				proof of specific intent to defraud is required;(2)the term
				claim—
							(A)means any request
				or demand, whether under a contract or otherwise, for money or property and
				whether or not the United States has title to the money or property,
				that—
								(i)is presented to
				an officer, employee, or agent of the United States; or
								(ii)is made to a
				contractor, grantee, or other recipient if the United States Government—
									(I)provides or has
				provided any portion of the money or property requested or demanded; or
									(II)will reimburse
				such contractor, grantee, or other recipient for any portion of the money or
				property which is requested or demanded; and
									(B)does not include
				requests or demands for money or property that the Government has paid to an
				individual as compensation for Federal employment or as an income subsidy with
				no restrictions on that individual’s use of the money or property; and
							(3)the term
				obligation means a fixed duty, or a contingent duty arising from
				an express or implied contractual, quasi-contractual, grantor-grantee,
				licensor-licensee, fee-based, or similar relationship, and the retention of any
				overpayment.
						;
			(3)by
			 redesignating subsections (d) and (e) as subsections (c) and (d), respectively;
			 and
			(4)in subsection
			 (c), as redesignated, by striking subparagraphs (A) through (C) of
			 subsection (a) and inserting subsection (a)(2).
			3.Government
			 right to dismiss certain actionsSection 3730(b) of title 31, United States
			 Code, is amended—
			(1)in paragraph (2), by striking Rule
			 4(d)(4) and inserting rule 4; and
			(2)by adding at the end the following:
				
					(6)(A)Not later than 120
				days after the date of service under paragraph (2), the Government may move to
				dismiss from the action a qui tam relator that is an employee of the Federal
				Government, or that is an immediate family member of an employee of the Federal
				Government, if—
							(i)the necessary and specific material
				allegations contained in such action were derived from a filed criminal
				indictment or information or an open and active criminal, civil, or
				administrative investigation or audit by the Government into substantially the
				same fraud alleged in the action;
							(ii)the duties of the employee's
				position specifically include uncovering and reporting the particular type of
				fraud that is alleged in the action, and the employee, as part of the duties of
				that employee's position, is participating in or has knowledge of an open and
				active criminal, civil, or administrative investigation or audit by the
				Government of the alleged fraud;
							(iii)the person bringing the action
				learned of the information that underlies the alleged violation of section 3729
				that is the basis of the action in the course of the person’s employment by the
				United States, and either—
								(I)in a case in which the employing agency
				has an inspector general, such person, before bringing the action has
				not—
									(aa)disclosed in writing substantially
				all material evidence and information that relates to the alleged violation
				that the person possessed to such inspector general; and
									(bb)notified in writing the person’s
				supervisor and the Attorney General of the disclosure under division (aa);
				or
									(II)in a case in which the employing agency
				does not have an inspector general, such person, before bringing the action has
				not—
									(aa)disclosed in writing substantially
				all material evidence and information that relates to the alleged violation
				that the person possessed, to the Attorney General; and
									(bb)notified in writing the person’s
				supervisor of the disclosure under division (aa); or
									(iv)the person bringing the action
				learned of the information that underlies the alleged violation of section 3729
				that is the basis of the action in the course of the person's employment by the
				United States, made the required disclosures and notifications under clause
				(iii), and—
								(I)less than 18 months (and any period of
				extension as provided for under subparagraph (B)) have elapsed since the
				disclosures of information and notification under clause (iii) were made;
				or
								(II)within 18 months (and any period of
				extension as provided for under subparagraph (B)) after the disclosures of
				information and notification under clause (iii) were made, the Attorney General
				has filed an action based on such information.
								(B)Prior to the expiration of the
				18-month period described under subparagraph (A)(iv)(II) and upon notice to the
				person who has disclosed information and provided notice under subparagraph
				(A)(iii), the Attorney General may extend such 18-month period by 1 additional
				12-month period.
						(C)For purposes of subparagraph (A), a
				person’s supervisor is the officer or employee who—
							(i)is in a position of the next
				highest classification to the position of such person;
							(ii)has supervisory authority over
				such person; and
							(iii)such person believes is not
				culpable of the violation upon which the action under this subsection is
				brought by such person.
							(D)A motion to dismiss under this
				paragraph shall set forth documentation of the allegations, evidence, and
				information in support of the motion.
						(E)Any person against whom the Government
				has filed a motion to dismiss under subparagraph (A) shall be provided an
				opportunity to contest a motion to dismiss under this paragraph. The court may
				restrict access to the evidentiary materials filed in support of the motion to
				dismiss, as the interests of justice require. A motion to dismiss and
				evidentiary material filed in support or opposition of such motion shall not
				be—
							(i)made public without the prior
				written consent of the person bringing the civil action; and
							(ii)subject to discovery by the
				defendant.
							(F)Upon granting a motion filed under
				subparagraph (A), the court shall dismiss the qui tam relator from the
				action.
						(G)If the motion to dismiss under this
				paragraph is granted, the matter shall remain under seal.
						(H)Not later than 12 months after the
				date of the enactment of this paragraph, and every 12 months thereafter, the
				Department of Justice shall submit a report to the Committee on the Judiciary
				of the Senate and the Committee on the Judiciary of the House of
				Representatives relating to—
							(i)the cases in which the Department
				of Justice has filed a motion to dismiss under this paragraph;
							(ii)the outcome of such motions;
				and
							(iii)the status of false claims civil
				actions in which such motions were filed.
							(I)Nothing in this paragraph shall be
				construed to limit the authority of the Government to dismiss an action or
				claim, or a person who brings an action or claim, under this subsection for any
				reason other than the grant of a motion filed under subparagraph
				(A).
						.
			4.Barred
			 actions
			(a)Provisions
			 relating to actions barredSection 3730(b)(1) of title 31, United
			 States Code, is amended by adding at the end the following: No claim for
			 a violation of section 3729 may be waived or released by any action of any
			 person who brings an action under this subsection, except insofar as such
			 action is part of a court approved settlement of a false claim civil action
			 brought under this section. Nothing in this paragraph shall be construed to
			 limit the ability of the United States to decline to pursue any claim brought
			 under this subsection, or to require court approval of a settlement by the
			 Government with a defendant of an action brought under subsection (a), or under
			 this subsection, unless the person bringing the action objects to the
			 settlement under subsection (c)(2)(B)..
			(b)DismissalSection
			 3730(e)(4) of title 31, United States Code, is amended to read as
			 follows:
				
					(4)A court shall
				dismiss an action or claim or the person bringing the action or claim under
				subsection (b), upon a motion by the Government filed on or before service of a
				complaint on the defendant under subsection (b), or thereafter for good cause
				shown if—
						(A)on the date the
				action or claim was filed, substantially the same matters, involving the same
				wrongdoer, as alleged in the action or claim were contained in, or the subject
				of—
							(i)a
				filed criminal indictment or information, or an open and active criminal,
				civil, or administrative investigation or audit; or
							(ii)a news media
				report, or public congressional hearing, report, or investigation, if within 90
				days after the issuance or completion of such news media report or
				congressional hearing, report, or investigation, the Department of Justice or
				an Office of Inspector General opened a fraud investigation or audit of the
				facts contained in such news media report or congressional hearing, report, or
				investigation as a result of learning about the public report, hearing, or
				investigation;
							(B)any new
				information provided by the person does not add substantial grounds for
				additional recovery beyond those encompassed within the Government’s existing
				criminal indictment or information, or an open and active criminal, civil, or
				administrative investigation or audit; and
						(C)the Government’s
				existing criminal indictment or information, or an open and active criminal,
				civil, or administrative investigation or audit, or the news media report, or
				congressional hearing, report, or investigation was not initiated or published
				after the Government’s receipt of information about substantially the same
				matters voluntarily brought by the person to the
				Government.
						.
			(c)Qui tam
			 awardsSection 3730(d) of title 31, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by striking the second sentence and inserting If the person bringing the
			 action is not dismissed under subsection (e)(4) because the person provided new
			 information that adds substantial grounds for additional recovery beyond those
			 encompassed within the Government’s existing indictment, information,
			 investigation, or audit, then such person shall be entitled to receive a share
			 only of proceeds of the action or settlement that are attributable to the new
			 basis for recovery that is stated in the action brought by that
			 person.; and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)(A)Whether or not the
				Government proceeds with the action, the court may, to the extent the court
				considers appropriate, reduce the share of the proceeds of the action which a
				person would otherwise receive under paragraph (1) or (2) of this subsection
				(taking into account the role of that person in advancing the case to
				litigation and any relevant circumstances pertaining to the violation), if the
				court finds that person—
								(i)planned and initiated the violation of
				section 3729 upon which the action was brought; or
								(ii)derived the knowledge of the claims in the
				action primarily from specific information relating to allegations or
				transactions (other than information provided by the person bringing the
				action) that the Government publicly disclosed, as that term is defined in
				subsection (e)(4)(A), or that the Government disclosed privately to the person
				bringing the action in the course of its investigation into potential
				violations of this subchapter.
								(B)If the person bringing the action is
				convicted of criminal conduct arising from the role of that person in the
				violation of section 3729, that person shall be dismissed from the civil action
				and shall not receive any share of the proceeds of the action. Such dismissal
				shall not prejudice the right of the United States to continue the action,
				represented by the Department of
				Justice.
							.
				5.Relief from
			 retaliatory actionsSection
			 3730(h) of title 31, United States Code, is amended to read as follows:
			
				(h)Relief from
				retaliatory actions
					(1)In
				generalAny employee, government contractor, or agent shall be
				entitled to all relief necessary to make that employee, government contractor,
				or agent whole, if that employee, government contractor, or agent is
				discharged, demoted, suspended, threatened, harassed, or in any other manner
				discriminated against in the terms and conditions of employment because of
				lawful acts done by the employee, government contractor, or agent on behalf of
				the employee, government contractor, or agent or associated others in
				furtherance of other efforts to stop 1 or more violations of this
				subchapter.
					(2)ReliefRelief
				under paragraph (1) shall include reinstatement with the same seniority status
				that employee, government contractor, or agent would have had but for the
				discrimination, 2 times the amount of back pay, interest on the back pay, and
				compensation for any special damages sustained as a result of the
				discrimination, including litigation costs and reasonable attorneys' fees. An
				action under this subsection may be brought in the appropriate district court
				of the United States for the relief provided in this
				subsection.
					.
		6.Statute of
			 limitationsSection 3731(b) of
			 title 31, United States Code, is amended to read as follows:
			
				(b)(1)A civil action
				under section 3730 may not be brought more than 10 years after the date on
				which the violation of section 3729 or 3730 is committed.
					(2)Upon intervention, the Government may
				file its own complaint in intervention or amend the complaint of a person who
				has brought an action under section 3730(b) to clarify or add detail to the
				claims in which the Government is intervening and to add any additional claims
				with respect to which the Government contends it is entitled to relief. For
				statute of limitations purposes, any such Government pleading shall relate back
				to the filing date of the complaint of the person who originally brought the
				action, to the extent that the claim of the Government arises out of the
				conduct, transactions, or occurrences set forth, or attempted to be set forth,
				in the prior complaint of that
				person.
					.
		7.Civil
			 investigative demandsSection
			 3733 of title 31, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in the matter
			 preceding subparagraph (A)—
						(I)by inserting
			 , or a designee (for purposes of this section), after
			 Whenever the Attorney General; and
						(II)by striking
			 the Attorney General may, before commencing a civil proceeding under
			 section 3730 or other false claims law, and inserting the
			 Attorney General, or a designee, may, before commencing a civil proceeding
			 under section 3730(a) or other false claims law, or electing under section
			 3730(b),; and
						(ii)in the
			 matter following subparagraph (D)—
						(I)by striking
			 may not delegate and inserting may delegate;
			 and
						(II)by adding at
			 the end the following: Any information obtained by the Attorney General
			 or a designee of the Attorney General under this section may be shared with any
			 qui tam relator if the Attorney General or designee determine it is necessary
			 as part of any false claims act investigation.; and
						(B)in paragraph
			 (2)(G), by striking the second sentence;
				(2)in
			 subsection(i)(2)—
				(A)in subparagraph
			 (B), by striking, who is authorized for such use under
			 regulations which the Attorney General shall issue; and
				(B)in subparagraph
			 (C), by striking Disclosure of information to any such other agency
			 shall be allowed only upon application, made by the Attorney General to a
			 United States district court, showing substantial need for the use of the
			 information by such agency in furtherance of its statutory
			 responsibilities.; and
				(3)in subsection
			 (l)—
				(A)in paragraph (6),
			 by striking and after the semicolon;
				(B)in paragraph (7),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(8)the term
				official use means any use that is consistent with the law, and
				the regulations and policies of the Department of Justice, including use in
				connection with internal Department of Justice memoranda and reports;
				communications between the Department of Justice and a Federal, State, or local
				government agency, or a contractor of a Federal, State, or local government
				agency, undertaken in furtherance of a Department of Justice investigation or
				prosecution of a case; interviews of any qui tam relator or other witness; oral
				examinations; depositions; preparation for and response to civil discovery
				requests; introduction into the record of a case or proceeding; applications,
				motions, memoranda and briefs submitted to a court or other tribunal; and
				communications with Government investigators, auditors, consultants and
				experts, the counsel of other parties, arbitrators and mediators, concerning an
				investigation, case or
				proceeding.
						.
				8.False claims settlements
			(a)Reports by
			 Attorney GeneralNot later than November 1 of each year, the
			 Attorney General shall submit a report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives that
			 describes each settlement or compromise of any claim, suit, or other action
			 entered into with the Department of Justice that—
				(1)relates to an
			 alleged violation of section 1031 of title 18, United States Code, or section
			 3729 of title 31, United States Code (including all settlements of alternative
			 remedies); and
				(2)results from a
			 claim of damages in excess of $100,000.
				(b)Contents of
			 reportsThe descriptions of each settlement or compromise
			 required to be included in the annual report under subsection (a) shall
			 include—
				(1)the overall
			 amount of the settlement or compromise and the portions of the settlement
			 attributed to various statutory authorities;
				(2)the amount of
			 actual damages, or in the event no actual amount is available a good faith
			 estimate of the damages, estimated to have been sustained and the minimum and
			 maximum potential civil penalties incurred as a consequence of the defendants
			 that is the subject of the settlement or compromise;
				(3)the basis for the
			 estimate of damages sustained and the potential civil penalties
			 incurred;
				(4)the amount of the
			 settlement that represent damages and the multiplier or percentage of the
			 actual damages applied in the actual settlement or compromise;
				(5)the amount of the
			 settlement that represents civil penalties and the percentage of the potential
			 penalty liability captured by the settlement or compromise;
				(6)the amount of the
			 settlement that represents criminal fines and a statement of the basis for such
			 fines;
				(7)the length of
			 time involved from the filing of the complaint until the finalization of the
			 settlement or compromise, including—
					(A)the date of the
			 original filing of the complaint;
					(B)the time the case
			 remained under seal;
					(C)the date upon
			 which the Department of Justice determined whether or not to intervene in the
			 case; and
					(D)the date of
			 settlement or compromise;
					(8)whether any of
			 the defendants, or any divisions, subsidiaries, affiliates, or related
			 entities, had previously entered into 1 or more settlements or compromises
			 relating to section 1031 of title 18, United States Code, or section 3730(b) of
			 title 31, United States Code, and if so, the dates and monetary size of such
			 settlements or compromises;
				(9)whether the
			 defendant or any of its divisions, subsidiaries, affiliates, or related
			 entities—
					(A)entered into a
			 corporate integrity agreement relating to the settlement or compromise;
					(B)entered into a
			 deferred prosecution agreement relating to the settlement or compromise;
			 and
					(C)had previously
			 entered into 1 or more corporate integrity agreements relating to section
			 3730(b) of title 31, United States Code, or a deferred prosecution agreement
			 relating to section 1031 of title 18, United States Code, and if so, whether
			 the previous corporate integrity agreements covered the conduct that is the
			 subject of the settlement or compromise being reported on or similar
			 conduct;
					(10)in the case of
			 settlements involving Medicaid, the amounts paid to the Federal Government and
			 to each of the States participating in the settlement or compromise;
				(11)whether civil
			 investigative demands were issued in process of investigating the case;
				(12)in qui tam
			 actions, the percentage of the settlement amount awarded to the relator, and
			 whether or not the relator requested a fairness hearing pertaining to the
			 percentage received by the relator or the overall amount of the
			 settlement;
				(13)the extent to
			 which officers of the department or agency that was the victim of the loss
			 resolved by the settlement or compromise participated in the settlement
			 negotiations; and
				(14)the extent to
			 which relators and their counsel participated in the settlement
			 negotiations.
				9.SeverabilityIf any provision or application of this Act
			 is held invalid, the invalidity shall not affect other provisions or
			 applications of this Act which can be given effect without regard to the
			 invalid provision or application, and to this end the provisions or
			 applications of this Act are severable.
		10.Effective date
			 and application
			(a)In
			 GeneralExcept as provided
			 under subsections (b) and (c), the amendments made by this Act shall take
			 effect on the date of enactment of this Act and shall apply to all civil
			 actions filed before, on, or after that date.
			(b)False
			 claimsThe amendments made by section 2 shall take effect on the
			 date of enactment of this Act and shall apply to conduct occurring after that
			 date of enactment.
			(c)Statute of
			 limitationThe amendment made to section 3731(b)(1) of title 31,
			 United States Code, by section 6 of this Act shall take effect on the date of
			 enactment of this Act and shall apply to civil actions filed after that date of
			 enactment.
			
